C. D. Mayagüez. Rescisión de contrato.
(Por la Corte, a propuesta del
Juez Presidente Señor Del Toro.)
Poe Cuanto, la parte apelada solicitó la desestimación del recurso de apelación interpuesto en este caso por negligencia en su tramita-ción, y
Por cuanto, si bien aparece una gran dilación en la tramitación del recurso, es lo cierto que ello ha ocurrido por causas que la corte ■sentenciadora estimó en su discreción justificadas sin que se haya demostrado abuso en el ejercicio de esa facultad, habiéndose archi-vado finalmente en la corte de distrito, a principios dé febrero actual, la transcripción:
Por tanto, se declara no haber lugar a la desestimación, pero con permiso a la parte apelada para renovar su moción si la parte ape-lante no archiva los 'autos en la secretaría de esta Corte Suprema dentro del término de treinta días contado a partir de esta fecha, acompañados de su alegato.
El Juez Asociado Sr. De Jesús no intervino.